Citation Nr: 1443631	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, prior to February 1, 2011.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, from February 1, 2011.

3.  Entitlement to service connection for right shoulder disability, claimed as right shoulder joint pain due to chemical exposure.

4.  Entitlement to service connection for left shoulder disability, claimed as joint pain due to chemical exposure.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

During the course of the Veteran's appeal, the RO assigned an increased 20 percent rating for the Veteran's degenerative disc and joint disease of the lumbar spine from February 1, 2011.  As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2011, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently testified at a Board hearing at the RO before the undersigned Veterans Law Judge in July 2012.  Transcripts of both hearings are associated with the claims file.  

In October 2012, the Board issued a decision granting the claims for service connection for chronic fatigue syndrome, for undiagnosed illness manifested by joint pain of the right and left hands, right and left hips, and left knee, for degenerative joint disease and non-diagnostic arthralgia of the right knee, and undiagnosed illness manifested by joint pain of the feet.  The Board also remanded the remaining claims listed on the title page for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated below, the AOJ complied with the Board's remand instructions with respect to the claims for increased initial rating for lumbar spine disability. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through April 2013, which have been reviewed by the AOJ and the Board in conjunction with the current appeal.
The VMBS claims file reveals that the Veteran's representative submitted claims for service connection for a sleep disorder and sleep apnea in January 2014.  These matters are referred to the RO for development.

In September 2014, the Veteran's representative submitted additional evidence to the Board along with a waiver of initial RO consideration of this evidence.  This evidence is accepted for inclusion in the appeal.

The issues of entitlement to service connection for right and left shoulder disabilities and for psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to and from February 1, 2011, the Veteran's lumbar spine disability has been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for degenerative disc disease and degenerative joint disease of the lumbar spine prior to February 9, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2013).  

2. The criteria for an initial rating in excess of 20 percent rating for degenerative disc disease and degenerative joint disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, this claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's available service treatment and personnel records and all of the identified post-service private and VA treatment records.  The Veteran was also provided with VA examinations in July 2009, March 2011 and December 2012. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Moreover, the December 2012 VA examination complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271. For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected lumbar spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran has been granted staged ratings for the service-connected lumbar spine disability.  As such, the Board will consider the propriety of the ratings at each stage, and whether additional staged rating is warranted for the disability on appeal.

The Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine is rated as 10 and 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242. 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as is the disability here, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The pertinent evidence of record includes chiropractic treatment records dated in 2008 indicating that the Veteran experienced symptoms of pain, decreased extension of the lumbar spine, and paravertebral muscle spasms in the lumbar spine and tightness of both hamstrings.  

An April 2009 chiropractic treatment record notes that the Veteran presented with lower thoracic to lower lumbar complaints after involvement in a motor vehicle accident the previous day.  Lumbar range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, right lateral bending to 20 degrees, and left lateral bending to 18 degrees.  There was evidence of swelling with moderate to severe taut, painful fibers on digital pressure in the lumbar spine sacral region.   The examiner diagnosed sciatic neuritis and segmental dysfunction of the lumbar and thoracic vertebrae.  Continued records through April and May 2009 document improved symptoms on treatment but decreased lumbar extension and paravertebral muscle spasm continued.  In May 2009, range of motion testing revealed flexion to 60 degrees, extension to 30 degrees, right rotation to 60 degrees, left rotation to 65 degrees, right lateral bending to 35 degrees, and left lateral bending to 38 degrees.  

The Veteran complained of right leg tightness in June 2009.  In July 2009, range of motion testing revealed flexion to 70 degrees, extension to 40 degrees, right lateral bending to 35 degrees, and left lateral bending to 40 degrees. 

On VA examination in July 2009, the Veteran endorsed back pain and stiffness located in the midline of the low back.  He noted that he experienced flare-ups precipitated by physical activity and alleviated by physical therapy and chiropractic treatment along with ice packs and rest.  Flare-ups occurred weekly and lasted 1 to 2 days at a time.  He reported that he could still mobilize and drive a car during flare-ups.  The examiner indicated that it was not an examination for intervertebral disc syndrome.

Objectively, gait was normal.  There was no evidence of abnormality of the spinal muscle, such as guarding, spasm, or tenderness.  There was no evidence of spinal ankylosis.  A straight leg test was negative.  There was no fracture of a vertebral body.  Range of motion testing revealed flexion to 95 degrees, extension to 20 degrees, right and left lateral flexion each to 30 degrees, and right and left lateral rotation each to 45 degrees.  There was no pain on motion.  

On neurological examination, there was no indication of motor or sensory loss, and reflexes were 2+ for knee jerk and ankle jerk bilaterally.  

An x-ray revealed degenerative changes of the facet joints at L4-L5 and L5-S1.  There was mild disc space narrowing at T12-L1 and L5-S1.  There were also degenerative changes in the facet joints at L3-L4.  

A diagnosis of degenerative disc and joint disease of the lumbar spine was assigned.  The examiner noted that the Veteran was employed full time as a letter carrier with the U.S. Postal Service and that the disability cased no significant effects on usual occupation.  However, he did find that the disability affected usual daily activities, in that it caused mild impairment with chores, shopping, exercise, sports, and recreation.  

The Veteran testified in 2011 that that he had been seeking chiropractic treatment for his back symptoms for the past 8 years.  He also noted that he took Tylenol or Motrin to treat the pain, and sometimes used a brace or cane. He described of pain along the spine which caused problems with bending and squatting and interfered with his ability to sleep.  He rated his pain at worst, a level of 6 on a scale to 10.  He indicated that he still worked as a letter carrier, but that walking his route aggravated his back pain.  When he had a severe flare-up of pain, he had to get a chiropractic adjustment.  He noted that sometimes the pain was so severe that he had difficulty getting out of bed and even normal household chores were painful.  He also described a burning sensation mainly in the left leg.  He noted that he had "good days and bad days" with respect to his back symptoms and their severity.

A March 2011 chiropractic care report notes that the Veteran complained of lumbosacral muscle spasms exacerbated toward the end of his work day after walking for several hours.  Examination showed decreased range of motion rated as moderate lumbar extension and left rotation.  There was severe paravertebral muscle spasm in the lumbosacral spine bilaterally and moderate pain and tenderness with palpation in the lumbosacral region.

A March 2011 VA examination report reflects that the Veteran complained of diffuse low back pain.  He indicated that bending aggravated the pain.  There was no radiation of pain.  He indicated that he took Tylenol or Advil as needed for treatment.  He denied history of numbness, paresthesias, leg or foot weakness, or urinary dysfunction.  He did not use any assistive devices or aids, and there was no limitation of walking.  

Objectively, gait, posture and head position were noted to be normal.  There was no evidence of guarding, spasm, or tenderness of the spinal muscle.  There was also no indication of ankylosis.  A straight leg raise test was negative.  There was evidence of lumbar flattening but no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or scoliosis.  There was no objective evidence of spasm, atrophy, guarding, or tenderness, but there was indication of pain with motion.  

Range of motion testing revealed flexion to 50 degrees, extension to 28 degrees, left lateral flexion to 26 degrees, right lateral flexion to 28 degrees, and right and left lateral rotation each to 30 degrees.  There was objective evidence of pain with range of motion and following repetitive range motion; however, there was no additional limitation in degree after repetitive motion.

A reflex, motor, and sensory examination of the lower extremities was normal.  Muscle tone was normal and there was no indication of muscle atrophy. An x-ray of the lumbar spine revealed degenerative changes similar to the previous examination.

The examiner diagnosed degenerative joint and disc disease of the lumbar spine. He indicated that the disability led to effects on occupational including increased tardiness and absenteeism and low back pain.  With respect to daily activities, the disability caused problems with lifting and carrying.

A May 2011 chiropractic treatment notes reflects that the Veteran was treated for his complaints of low back exacerbated with prolonged standing, walking, and going up and down stairs.  

In a July 2012 chiropractic care subjective progress report, the Veteran indicated that his pain occurred "on and off" and he rated his pain an average level of 3.  He indicated that his overall condition had improved 70 percent since he started treatment.  He noted that he experienced mild effects on activities of daily living, in that he had difficulty walking up stairs, and that his disability also caused mild effects on work in that he had to move cautiously and gingerly at times.  He noted that the condition did not affect his sleep or social and recreational activities.  

During the Veteran's July 2012 Board hearing, he testified that he experienced spasms and left leg weakness.  He noted that his chiropractor told him that he had a "fusion" of 3 vertebrae in that, even though he had not undergone surgical fusion, his vertebrae just "don't move."  He noted that he was able to bend over but with difficulty, and he had to be careful with his movements.  He rated his pain level at a constant of at least 3, though some days it flared to a level of 5 or 6.  For treatment, he saw a chiropractor every 2 to 3 weeks, and sometimes up to 2 to 3 times per week.  He reported that he was limited in his ability to perform household chores and sometimes could not mow the lawn.

On VA examination in December 2012, the Veteran related worsening of pain back since leaving service, which he indicated was localized at the low back and was spastic and aching in nature.  He denied radiation of pain.  He indicated that his pain was aggravated by prolonged activities including standing, walking, exercise, and lifting weight.  He denied lower extremity pain, weakness, or fecal/urinary incontinence. He did not have much relief of symptoms with medication.  

Range of motion testing revealed flexion to 75 degrees, with objective evidence of pain at 50 degrees.  Extension was to 30 degrees with pain at 20 degrees, while left and right lateral rotation and flexion were each to 30 degrees with evidence of painful motion at 20 degrees.  After repetition, there was no additional limitation of flexion, extension or right and left lateral rotation and flexion.  However, the examiner noted that the Veteran did have functional loss including less movement than normal, weakened movement, and pain on movement.  

There was localized tenderness or pain to palpation at the lower paravertebral spinal muscles.  The examiner further noted that the Veteran did not have guarding or muscles spasm of the thoracolumbar spine.

On neurological examination, muscle strength testing was normal for the bilateral lower extremities and there was no muscle atrophy present.  Reflex and sensory examinations also yielded normal findings.  A straight leg raise test was negative.  The examiner commented that the Veteran did not have radicular pain or any other sign or symptom due to radiculopathy.  There were no other neurologic abnormalities indicated.  The examiner commented that the Veteran did not have intervertebral disc syndrome and thus, no incapacitating episodes of such.  He did not use an assistive device.  

An x-ray was limited due to the fact that the Veteran had undergone esophagram the same day and the G.I. tract was partially obscuring the lumbar spine. However, disc space narrowing at L5-S1 level, and a Schmorl's node at T11-12 and L2-3 was visualized.

After physical examination and x-ray, the examiner diagnosed degenerative disc disease of the lumbar spine and mild lumbosacral spinal stenosis.  He found that the Veteran's back condition impacted his ability to work, in that his intermittent back pain increased with activities such as prolonged walking, standing and exercise.  He noted that the Veteran's back condition would not impact his ability to perform sedentary jobs.  

Continued chiropractic care records dated through 2012 show treatment of back-related complaints.

On VA treatment in January 2013, The Veteran presented with complaints of increased low back pain with walking.  He indicated that he saw a chiropractor every 2 weeks for adjustments.  He rated his pain a 3 to 4 on a scale to 10.   Objectively, gait was within normal limits, and there was some decreased lumbar lordosis.  Flexion was limited by 50 percent with pain, while extension and rotation were limited by 25 percent.  A neurological examination was normal.  There was tenderness to palpation, mostly in the T7-11 region.  Physical therapy exercises and treatment were recommended.  

With respect to the claim for increased initial rating for degenerative disc and joint disease of the lumbar spine prior to February 1, 2011, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion with occasional flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board also finds that a 20 percent rating is warranted prior to February 1, 2011.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of pain, limited motion, muscle spasm and flare-ups requiring frequent chiropractic care.  This evidence tends to establish that flexion was functionally limited to 45 degrees.

However, the Board also finds that a rating in excess of 20 percent is not warranted at any time. The aforementioned evidence reflects that this disability has been manifested by symptoms of pain, spasm and limited range of motion.  However, forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated.  Various VA examinations and treatment reports indicate that the Veteran is able to consistently flex the lumbar spine to at least 45 degrees.  Moreover, ankylosis has been consistently denied on examination.  While the Veteran has indicated that 3 of his vertebrae are fixed and immobile, based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing without additional limitation of range of motion.  Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board is fully aware of the Veteran's occasional report of leg numbness and a burning sensation.  However, numerous neurologic examinations have yielded normal neurologic findings, and there is no indication of a diagnosis of radiculopathy.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that he has periods of severe pain which limit his ability to perform certain activities and make it difficult to get out of bed, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and testimony regarding the severity of his low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time.  The testimony was non-specific and failed to establish a greater degree of functional impairment.  Here, the medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements, even if sworn.
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work and perform his work duties.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  
For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the disability on appeal, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial 20 percent rating is warranted for degenerative disc and joint disease of the lumbar spine prior to and from February1, 2011 but that a rating in excess of 20 percent for either period is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 20 percent rating for degenerative disc disease and degenerative joint disease of the lumbar spine, prior to February 1, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, from February 1, 2011, is denied.
  

REMAND

Upon review of the claims file, the Board believes that further AOJ action in compliance with the Board's October 2012 remand must be undertaken.

In the October 2012 remand, the Board instructed the AOJ to obtain the Veteran's outstanding service treatment records and personnel records and obtain examinations for opinion on the nature and etiology of the claimed shoulder disabilities and psychiatric disorder.  Here, the Veteran was afforded a VA examination in December 2012 with respect to the claimed shoulder disabilities.  Service treatment and personnel records were obtained in April 2013.  While the examiner provided addendum opinions in May and July 2013, it does not appear that he adequately considered these records. The examiner indicated that the service treatment records and subsequent treatment records did not document any right shoulder complaints or condition or until the 2000s; however, a January 1992 treatment report clearly reflects that the Veteran injured his right shoulder after a tailgate fell on him. The examiner also incorrectly noted that this injury occurred on the left side.  The examiner also did not discuss treatment records following a motor vehicle accident in 1996 and during the Veteran's period of National Guard service and 3 years after discharge from active duty service, noting complaints of right shoulder pain.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that, while the claims were readjudicated in a July 2013 Supplemental Statement of the Case, the claim for service connection for psychiatric disorder was not included and has not been readjudicated as instructed in the Board's remand.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to an appropriate medical professional for opinion on the nature and etiology of the claimed right and left shoulder disabilities. The entire claims file must be made available to the designated examiner. If an examination is necessary, one should be provided.

The examiner should clearly identify all current right and left shoulder disability(ies). Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right and/or left shoulder disability was incurred in service or is otherwise medically related to service, to include presumed chemical exposure therein.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left shoulder disabilities are caused or aggravated (chronically worsened) by service-connected disabilities, to include asthma, tension and migraine headaches, irritable bowel syndrome, disability of the thoracolumbar spine, hemorrhoids, joint pains and arthritis of the right knee, joint pains of the hands, hips, left knee, and feet, and chronic fatigue syndrome.

In providing the requested opinions, the examiner should consider and address the Veteran's service treatment records documenting a right shoulder injury in a 1992 treatment report as well as treatment records following a motor vehicle accident in 1996, and during the Veteran's period of National Guard service and 3 years after discharge from active duty service, noting complaints of right shoulder pain and all post-service treatment records documenting chronic right and left shoulder complaints.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete explanation based on the facts of this and any pertinent medical principles as the basis for any conclusions reached.

2.  After completing any additional development deemed warranted, the AOJ should readjudicate the Veteran's claims for service connection for right and left shoulder disabilities and for psychiatric disorder. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


